Citation Nr: 1710519	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO. 10-46 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for a right foot disorder.

2. Entitlement to service connection for drug dependence, to include as secondary to a service-connected disability.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from May 1977 to October 1978. 

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the RO in Phoenix, Arizona.

In June 2015, the Veteran presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge and accepted such hearing in lieu of an in-person hearing before a Member of the Board. See 38 C.F.R. § 20.700(e) (2016). A transcript of the hearing is associated with the claims file.

In December 2015, the Board remanded these issues for additional evidentiary development. The appeal has since been returned to the Board for further appellate action. The Board also denied an earlier effective date for the grant of a 50 percent rating for the service-connected status-post left salpingectomy and hysterectomy with right salpingectomy and lysis of adhesions, and dismissed the appeal of entitlement to service connection for non-pulmonary tuberculosis, issues on appeal at that time. The Board's decision with respect to those matters is final. See 38 C.F.R. § 20.1100 (2016).


FINDINGS OF FACT

1. The Veteran had a pre-existing right foot disability at service entry which did not undergo worsening during service. 

2. Arthritis of the right foot did not become manifest to a degree of 10 percent or more within one year of service separation; arthritis and hallux valgus are not related to an injury or disease in service. 

3. A current disability manifested by drug dependence is not related to an injury or disease in service, and is not related by causation or permanent worsening to a service-connected disability. 


CONCLUSIONS OF LAW

1. A right foot disorder was not incurred in or aggravated by service; arthritis is not presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309 (2016).

2. Drug dependence was not incurred in service and is not proximately due to, a result of, or aggravated by, a service-connected disability. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for a right foot disorder which she claims was incurred in service. She is seeking service connection for drug dependence, which she claims is due to drugs taken for service-connected disabilities. 

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. §§ 1110, 1131 (West 2014). 

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability. 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection on a secondary basis requires (1) evidence of a current nonservice-connected disability; (2) evidence of a service-connected disability; and (3) evidence establishing that the service-connected disability caused or aggravated the current nonservice-connected disability. 38 C.F.R. § 3.310(a),(b); Wallin v. West, 11 Vet. App. 509, 512 (1998). 

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service. This presumption applies to veterans who served 90 days or more during a period of war or after December 31, 1946. In order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Where one of the enumerated chronic diseases is shown to be chronic in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic." When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity. 38 C.F.R. § 3.303(b).

Presumptive service connection for the specified chronic diseases may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b). Continuity of symptomatology may be shown by demonstrating "(1) that one of the enumerated diseases was noted during service or within the presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Arthritis is included among the enumerated chronic diseases. However, drug dependence, hallux valgus, and pes cavus, are not. 

Right Foot Disorder

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Patrick v. Shinseki, 668 F.3d 1325, 1329 (Fed. Cir. 2011) (to rebut the presumption of soundness in the case of a wartime veteran, the evidence must clearly and unmistakably show not only that the disorder at issue pre-existed entry into service, but clear and unmistakably show that the disorder did not undergo aggravation in or as a result of service). 38 C.F.R. § 3.304(b) states likewise, but also states "[o]nly such conditions as are recorded in examination reports are to be considered as noted."

When examined for enlistment into service in May 1977, the Veteran's feet were assessed as abnormal. Pes cavus was noted on the report. As a defect was noted at examination, acceptance, and enrollment into service, the presumption of soundness does not attach with respect to the feet. The burden falls on the Veteran to establish aggravation. See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service. See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

A February 24, 1978, Physical Profile Rating indicates the Veteran's lower extremities were rated "1" indicating she possessed a high level of medical fitness and, consequently, was medically fit for any military assignment (VBMS record 11/02/1993). See also 9-3(c)(1) Army Regulation 40-501, Change 35; Hanson v. Derwinski, 1 Vet. App. 512 (1991); Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).

A June 1978 service treatment record notes the Veteran complained of problems and "numb toes" since basic training. She described numbness and pain over her first, second, and third right toes. There was no previous history of injury. Physical examination revealed moderate pes cavus and mild right hallux valgus. Her feet were non-tender. There were no acute problems. 

When examined for service separation in July 1978, the Veteran's feet were clinically normal. The July 1978 report of medical history notes she had a history of foot trouble. 

After service, an October 1983 private treatment record notes the Veteran complained of increased right foot pain. She was seen for hallux valgus, which had been increasingly painful in the last several months. She was diagnosed with hallux valgus of the right great toe and underwent a Mitchell bunionectomy (VBMS record 12/03/2008).  

A November 1983 private treatment record notes the Veteran recently had an osteotomy of the right first metatarsal. There was evidence of a callus formation around this osteotomy. There appeared to be medial angulation of the major distal portion of the metatarsal relative to the proximal shaft. The report further notes it was possible that this represented an acute trauma to the Veteran's recent bunionectomy. There was also a loss of cortex medially in the distal fragment, which may be part of the surgery, but an osteomyelitis could not be excluded on this fragment. There was also soft-tissue swelling (VBMS record 11/22/2010). 

An April 1984 private treatment record notes the Veteran was referred for shoe inserts because of right foot pain. She was noted as status-post right bunionectomy (VBMS record 12/03/2008). 

There is no subsequent reference to a right foot disorder until the current claim. On a VA Form 21-526 received in July 2008, the Veteran reported that her foot disorder began on July 20, 1977, and that she was first treated on July 21, 1985, by Dr. Cortese at Eastmoreland Hospital in Portland, Oregon. 

An August 21, 2008, Examination Report reveals a normal inspection of the feet, with no tenderness, swelling, warmth or joint effusion, and with normal range of motion (VBMS record 12/24/2008). 

An April 13, 2009, Primary Care Note reveals complaint of a swollen right foot while on amoxicillin (VBMS record 02/19/2010). 

A June 2016 VA examination reveals diagnoses including right first metatarsal-phalangeal joint traumatic arthritis, hallux valgus, and pes cavus. The examiner noted the Veteran's account that she sustained an injury to her right big toe joint during basic training in May 1977. According to this account, she was given crutches to use for 6 weeks and advised to ice and elevate the right foot. No x-rays were taken. She had significant pain in the big toe joint continuing on for 6 months before it began to improve. She related a further examination of the painful right big toe joint while on base in West Germany, but stated that all those records were lost. According to this account, they only examined the foot and gave her aspirin for the pain. No x-rays were taken. The Veteran reported having corrective surgery in 1982. She reported having had some pain in the joint since the injury. X-rays revealed no acute displaced fracture or dislocation. Pes cavus was noted, as well as tiny plantar and posterior calcaneal enthesophytes. Mild to moderate asymmetric degenerative changes of the first MTP joint with mild dorsal spurring and lateral hypertrophic changes were noted. Scattered mild degenerative changes of the interphalangeal joints were also noted. The osseous matrix was within normal limits. Soft tissues were unremarkable. There were no radiopaque foreign bodies. 

The June 2016 examiner opined that the Veteran does not have a current right foot disability that is at least as likely as not (50 percent or greater probability) incurred in or caused by (the) during service. The rationale for this opinion was that there was no documentation found in the service treatment records regarding the Veteran's claimed injury or treatment in November 1977. She related follow-up treatment when stationed in Germany, but those medical records were lost. 

After a review of all of the evidence, the Board finds that the Veteran's pre-existing right foot disability was not worsened during service and that no other foot disorder is related to service. While the Veteran was treated on one occasion for right foot complaints, the June 1978 report clearly states that there was no previous injury, and her complaints were simply of experiencing pain and numbness in the toes since basic training. This contemporaneous account as recorded in an examination report directly conflicts with the Veteran's recent assertion to the June 2016 examiner that she sustained an injury during basic training in 1977. 

The Board is obligated under 38 U.S.C.A. § 7104(d) to analyze the credibility and probative value of all evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the veteran. See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).

The Board also acknowledges its obligation to read the filings of this pro se claimant liberally. See Moody v. Principi, 360 F.3d 1306 (Fed. Cir. 2004); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); and Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (each emphasizing that pro se filings must be read liberally).

In weighing the conflicting statements provided by the Veteran, the point in time in which the statement was made is important because a description of an event which is closer to the time that event allegedly occurred is naturally less likely to be affected by errors in memory. See Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (noting that, notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory). Thus, the contemporaneous nature of the statement made in the June 1978 report is significant. Furthermore, because that account was presented in the context of routine medical evaluation, it seems likely that she would report events carefully and accurately. The "medical diagnosis or treatment" exception to the hearsay rule (Fed. R. Evid. 803) provides that "statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care."  Recourse to the Federal Rules of Evidence is appropriate where they will assist in articulation of the Board of Veterans' Appeals' reasons. Rucker v. Brown, 10 Vet. App. 67 (1997). 

In contrast to the Veteran's account in June 1978, when the Veteran recently presented her account, she was seeking VA benefits rather than medical treatment. The Board is of course cognizant of possible self-interest which any veteran has in promoting a claim for monetary benefits. While the Board must consider all competent lay assertions, in determining the credibility of such assertions, the Board may properly consider the personal interest a claimant has in his or her own case. See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).

There is no question that the Veteran is competent to relate a foot injury as she remembers it. Thus, her competency is not at issue with regard to recounting the events of service. Rather, it is the credibility of the Veteran's recent account which the Board finds is lacking. Simply put, the June 1978 account is more convincing and consistent with the other evidence than the Veteran's later statements made in support of a claim for monetary benefits. In so finding, the Board notes that the June 1978 account is consistent with the Physical Profile rating in February 1978 and with the normal findings at service separation in July 1978. 

With respect to the diagnosis of hallux valgus, which was not noted on the entrance examination, the Physical Profile rating in February 1978 and the normal findings at service separation in July 1978 are probative evidence that the condition was not present at those times and was therefore not a chronic condition. In conjunction with the negative etiology opinion of the VA examiner in June 2016, the Board finds that a preponderance of the evidence is against a relationship between current hallux valgus and service. Moreover, the normal findings at service separation are also affirmative evidence against any worsening in the Veteran's pes cavus during service. 

Also significant with respect to nexus, the current claim was not the first claim for disability compensation filed by the Veteran since service separation. The Veteran filed a claim in November 1978; however, at that time, she noted only gynecologic issues. While inaction for many years regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a VA claimant takes action regarding other claims, it is reasonable to assume she is presenting all issues for which she is experiencing symptoms that she believes are related to service. In other words, the Veteran demonstrated as early as November 1978 that she understood the procedure for filing a claim for VA disability compensation, and she followed that procedure in another instance where she believed herself entitled to those benefits. Thus, the Veteran's inaction regarding a claim for right foot disorder, when viewed in the context of action regarding another claim, is probative evidence against the presence of significant foot symptoms at that time. It is also probative evidence against her later assertion that her foot disorder began on July 20, 1977. 

The Board acknowledges that the June 2016 opinion was based substantially on the absence in the treatment service treatment records of additional treatment asserted by the Veteran to have occurred after basic training. She asserted that the records of this treatment were lost. She has provided no independent evidence to support this assertion. While the absence of treatment records is not necessarily evidence that treatment did not occur, in this case, the service treatment records are otherwise complete. They contain the entry and exit examinations, lab test results, dental records, immunizations, and treatment records spanning her time in service. There is no report from the service department that would indicate there was a partial submission of records or a destruction of records. 

The assertion by a VA claimant that there are missing records and that, but for those missing records, the claim would be substantiated, must be viewed in light of the self-interest any VA claimant has in pursuing a claim. While the Board must consider all competent lay assertions, in determining the credibility of such assertions, the Board may properly consider the personal interest a claimant has in his or her own case. See Pond, 12 Vet. App. at 345; and see Cartright, 2 Vet. App. at 25 (interest may affect the credibility of testimony). 

The Board finds that, under the circumstances in this case, it is reasonable to presume the service treatment records are complete in the absence of any substantiation of her assertions to the contrary. This finding is consistent with the normal clinical assessment at service separation. In contrast, the Veteran's account of missing records that would establish the incurrence of a substantial foot injury or disorder during service is in conflict with the normal clinical assessment at service separation. 

With respect to the post-service incurrence of arthritis, the first diagnosis of arthritis does not appear within one year of service and there is no medical opinion that purports to relate arthritis to service. 

While the Board has found certain specific assertions of the Veteran to be non-credible, the Board has considered her general lay assertion that her current right foot arthritis was incurred in service or represents an aggravation of her pre-existing foot disability. Generally, lay evidence is competent with regard to identification of a disease with unique and readily identifiable features which are capable of lay observation. See Barr, 21 Vet. App. at 308-09. A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg. See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77. Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional. However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation. Lay statements are not competent evidence regarding diagnosis or etiology in such cases. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); 38 C.F.R. § 3.159(a)(2). 

The Board finds that relating a current diagnosis of a disease process such as arthritis to temporally remote complaints of pain and numbness in the toes in service is not the equivalent of relating a broken bone to a concurrent injury to the same body part (Jandreau, at 1377). Accordingly, the Veteran's lay statements are not competent evidence of an etiologic relationship between the claimed arthritis and service. The same is also true with hallux valgus. While noted in service on one occasion, it was not present at other examinations, including the one at service separation, and was not noted again for many years. The Board finds that establishing hallux valgus as a chronic disorder is a matter requiring medical knowledge. 

In sum, the Veteran had pre-existing right pes cavus that did not undergo worsening during service. Accordingly, the presumption of aggravation does not attach. Moreover, the Veteran has not borne the burden of demonstrating actual aggravation in this case. 

In addition, the Board finds that current hallux valgus and arthritis are not related to an injury or disease in service. Accordingly, the Board concludes that service connection for a right foot disorder is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Drug Dependence 

The Veteran is pursuing a secondary service connection theory of etiology for her drug dependence claim. She asserts that she become dependent on medications taken to treat her service-connected back disability. 

Service treatment records are silent for any report of drug dependence. On a March 2006 VA Form 21-526, the Veteran asserted that her drug dependence began on October 1, 1977. 

An August 2, 1999, Urine drug screen from Kaiser Permanente was positive for cocaine, opiates and benzodiazepine (VBMS record 01/23/2009). 

A December 28, 1999, Emergency Note reveals a history of IV drug abuse, including heroin. She reportedly had been on methadone program, but had gone off about ten days prior (VBMS record 12/03/2008). 

An April 13, 2006, Primary Care Problem Sheet reveals a history of substance abuse. She reported a history of intravenous drug abuse "everything." She reported being drug-free for 5 years and that she went through a rehabilitation program in 2003 (VBMS record 09/29/2008). 

VA Primary Care Notes on August 4, 2008, and March 19, 2009, reveal the Veteran reported she had "a problem with prescription drugs" after a hospitalization for endocarditis in 2001. She had been on OxyContin 180 mg per dose and she had a hard time getting off it. She reported a history of heroin snorting while in the service (VBMS records 09/29/2008, 02/19/2010). 

An August 26, 2009, report from psychologist J. Stewart notes that a history of substance use and abuse "may be contributory to the Client's reported disabilities." The Veteran reported a drug abuse history including heroin use for pain control (VBMS record 09/28/2009).

A May 2016 VA Mental Health Examination reveals the Veteran indicated she is prescribed methadone and uses it as prescribed, noting "I go to an outside clinic once per day and they give it to me." She reported that last year she stopped her prescriptions of pain medication. She denied any other drug use.

As set out above, VA law prohibits the establishment of service connection for disabilities which result from the Veteran's own willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. §§ 1110, 1131. While secondary service connection is available for drug and alcohol abuse where found to be secondary to a service-connected disability, in this case, the evidence does not establish such a relationship.

The Board notes initially that the most recent evidence (May 2016) demonstrates that the Veteran is not currently taking prescription pain medications, and had not taken them since the prior year. This is probative evidence against the existence of a chronic disability related to these prescription drugs. The Veteran clearly has a long-standing history of drug abuse, which, by her own account, dates back to service. She has asserted that her drug dependence started on October 1, 1977. However, there is no indication that she was prescribed pain medications at that time. Any abuse of drugs not prescribed for treatment of service-connected disabilities is not probative evidence that current drug dependence, to the extent it may be established as a chronic disability, is related to service or to a service-connected disability. 

There is no medical opinion that purports to relate current drug dependence, to the extent it currently exists, to the Veteran's service-connected disabilities. The statement of Dr. Stewart that her history of substance use and abuse may be contributory to her psychiatric disorder is not probative of a relationship of causation or aggravation of current drug dependence by her service-connected disabilities. 

With respect to the Veteran's lay assertions, the Board finds that establishing a current chronic disability manifested by drug dependence, and relating that disability to a specific cause, are matters requiring medical knowledge and are not capable of lay observation. Accordingly, her lay assertions are not competent evidence in favor of causation or aggravation. 

In sum, the Veteran has a long history of drug abuse which predates the establishment of service connection for any disability, and which has not been established by competent evidence to represent a current chronic disability or to be related to a service-connected disability. In light of the Board's findings of fact, the Board concludes that service connection for drug dependence is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 53-56 (1990).

Duties to Notify and Assist

VA's duty to notify was satisfied initially by a letter in August 2006 and by subsequent correspondence throughout the appeal period. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran. The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained. 

The RO has also obtained a thorough medical examination regarding the right foot claim, as well as a medical opinion. The Veteran has made no specific allegations as to the inadequacy of any opinion. Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion). 

The Board acknowledges that the Veteran has not been afforded a VA medical examination with respect to the drug dependence claim. However, the Board finds that a VA examination is not necessary in order to decide this claim. The VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service. The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted. In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service. Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277. On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection. Waters, 601 F.3d at 1278-1279. 

Here, as the only evidence that the Veteran's claimed drug dependence represents a current chronic disability, and is related to a service-connected disability, consists of her own conclusory generalized lay statements which are unsupported by even speculative medical evidence. Accordingly, the Board finds that referral for a VA medical examination is not warranted. 

As noted above, this appeal involves a remand by the Board for additional evidentiary development. A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268, 271 (1998). While substantial compliance is required, strict compliance is not. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

In this case, the RO substantially complied with the Board's remand instructions by attempting to obtain private treatment records from Central Phoenix Medical Care and Community Medical Service. The RO was successful in obtaining the records from Central Phoenix Medical Care. While it attempted to obtain records from Community Medical Service, and notified the Veteran of its attempts, and that it was ultimately her responsibility to obtain the records, it does not appear the RO was successful with that provider. The RO also obtained a medical opinion regarding whether any current right foot disorder is related to service. 

The Board acknowledges that the December 2015 Remand requested an opinion as to whether genu varum diagnosed at service entrance was aggravated by service. The Board takes notice that genu varum is a knee disorder not a foot disorder. See Dorland's Illustrated Medical Dictionary 782 (31st ed. 2007). A knee disorder is not currently on appeal. Accordingly, any failure to provide such an opinion is not prejudicial to the appeal. 

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record. See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2016). The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record. 

Here, during the Board hearing, the Veteran was informed as to the basis for the RO's denial of her claims, and she was informed of the information and evidence necessary to substantiate each claim. Moreover, the file was left open for 60 days in order to supplement the record. Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.


ORDER

Service connection for a right foot disorder is denied. 

Service connection for drug dependence is denied. 




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


